        Case 17-10502-mdc                      Doc       Filed 05/11/20 Entered 05/11/20 19:43:49                                  Desc Main
 Fill in this information to identify the case:          Document      Page 1 of 6

 Debtor 1              Rhoda Janet Fischer
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________              PA
                                                                District of __________
                                                                             (State)
 Case number            17-10502-mdc
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the Igloo Series III Trust
 Name of creditor: _______________________________________                                                           1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          2650____ ____ ____
                                                         ____                            Must be at least 21 days after date        06        2020
                                                                                                                                    ____/____/_____
                                                                                                                                         01
                                                                                         of this notice


                                                                                         New total payment:                           2,098.99
                                                                                                                                    $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             1,098.36
                   Current escrow payment: $ _______________                           New escrow payment:           856.10
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                               page 1
       Case 17-10502-mdc                            Doc           Filed 05/11/20 Entered 05/11/20 19:43:49                                 Desc Main
                                                                  Document      Page 2 of 6

Debtor 1         Rhoda Janet Fischer
                 _______________________________________________________                                               17-10502-mdc
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    05 03 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
                                                                                                                                PAGE 1 OF 2
            Case 17-10502-mdc                Doc         Filed 05/11/20 Entered 05/11/20 19:43:49 Desc Main
                                                         Document      Page 3 of 6       Annual Escrow Account
                                                                                           Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461382650_ESCROWDISCSTMT_200428

                                                                                        DATE: 04/28/20

                                                   102
              ANDREW E FISCHER                                                         PROPERTY ADDRESS
              RHODA JANET FISCHER                                                      1103 TANNERIE RUN ROAD
              C/O ANDREW E. FISCHER, ESQUIRE                                           AMBLER, PA 19002
              1103 TANNERIE RUN ROAD
              AMBLER, PA 19002

PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 06/01/2020
THROUGH 05/31/2021.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 06/01/2020 TO 05/31/2021 ---------
HOMEOWNERS INS                                                    $140.00
TOWN                                                           $2,329.78
SCHOOL                                                         $7,803.48
TOTAL PAYMENTS FROM ESCROW                                    $10,273.26
MONTHLY PAYMENT TO ESCROW                                         $856.10
          ------ ANTICIPATED ESCROW ACTIVITY 06/01/2020 TO 05/31/2021 ---------
                   ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                          STARTING BALANCE -->               $11,677.32                    $7,087.38
JUN               $856.10                                                                    $12,533.42                    $7,943.48
JUL               $856.10                   $140.00 HOMEOWNERS INS                           $13,249.52                    $8,659.58
AUG               $856.10                 $7,803.48 SCHOOL                               L1-> $6,302.14               L2-> $1,712.20
SEP               $856.10                                                                     $7,158.24                    $2,568.30
OCT               $856.10                                                                     $8,014.34                    $3,424.40
NOV               $856.10                                                                     $8,870.44                    $4,280.50
DEC               $856.10                                                                     $9,726.54                    $5,136.60
JAN               $856.10                                                                    $10,582.64                    $5,992.70
FEB               $856.10                                                                    $11,438.74                    $6,848.80
MAR               $856.10                 $2,329.78 TOWN                                      $9,965.06                    $5,375.12
APR               $856.10                                                                    $10,821.16                    $6,231.22
MAY               $856.10                                                                    $11,677.26                    $7,087.32
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $4,589.94.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                          $1,242.89
ESCROW PAYMENT                                                                             $856.10
NEW PAYMENT EFFECTIVE 06/01/2020                                                         $2,098.99
YOUR ESCROW CUSHION FOR THIS CYCLE IS $1,712.20.




                                        ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                      Case 17-10502-mdc                              Doc Filed 05/11/20 Entered 05/11/20 19:43:49                                                                      Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 4 of**********
                                                                                           front    6


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 06/01/2019 AND ENDING 05/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 06/01/2019 IS:
   PRIN & INTEREST                                                                                                                      $1,242.89
   ESCROW PAYMENT                                                                                                                       $1,098.36
   BORROWER PAYMENT                                                                                                                     $2,341.25
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                         $9,786.83                   $18,771.96-
   JUN              $1,098.36                   $2,001.92 *                                                                                                               $10,885.19                   $16,770.04-
   JUL              $1,098.36                   $2,001.92 *                    $3,246.00                               HOMEOWNERS INS                                      $8,737.55               A-> $26,577.60-
   JUL                                                                                                     $3,866.00 * HOMEOWNERS INS
   JUL                                                                                                     $7,803.48   SCHOOL
   JUL                                                                                                       $140.00   HOMEOWNERS INS
   AUG              $1,098.36                   $1,000.96          *           $7,639.19                               SCHOOL                                      T->      $2,196.72                      $25,576.64-
   SEP              $1,098.36                   $2,975.57          *                                                                                                        $3,295.08                      $22,601.07-
   OCT              $1,098.36                   $1,000.96          *                                                                                                        $4,393.44                      $21,600.11-
   NOV              $1,098.36                   $2,673.39          *                                                                                                        $5,491.80                      $18,926.72-
   DEC              $1,098.36                   $2,708.41          *                                                                                                        $6,590.16                      $16,218.31-
   JAN              $1,098.36                   $2,678.81          *                                                                                                        $7,688.52                      $13,539.50-
   FEB              $1,098.36                   $4,356.68          *                                                                                                        $8,786.88                       $9,182.82-
   MAR              $1,098.36                   $1,000.96          *           $2,295.20                               TOWN                                                 $7,590.04                      $10,511.64-
   MAR                                                                                                     $2,329.78 * TOWN
   APR             $1,098.36                   $1,000.96 *                                                                                                                  $8,688.40                        $9,510.68-
   MAY             $1,098.36
                  __________                       $0.00
                                              __________                     __________                   __________                                                        $9,786.76                        $9,510.68-
                  $13,180.32                  $23,400.54                     $13,180.39                   $14,139.26


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $2,196.72. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $26,577.60-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
     Case 17-10502-mdc        Doc      Filed 05/11/20 Entered 05/11/20 19:43:49            Desc Main
                                       Document      Page 5 of 6


 1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      L. Bryant Jaquez, Esq. (SBN 252125)
 2    GHIDOTTI | BERGER, LLP
 3    1920 Old Tustin Ave.
      Santa Ana, CA 92705
 4    Ph: (949) 427-2010
      Fax: (949) 427-2732
 5    bjaquez@ghidottiberger.com
 6
      Authorized Agent for Creditor
 7    U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
 8
                                UNITED STATES BANKRUPTCY COURT
 9
               EASTERN DISTRICT OF PENNSYLVANIA – PHILADELPHIA DIVISION
10
11    In Re:                                               )   CASE NO.: 17-10502-mdc
12                                                         )
      Rhoda Janet Fischer,                                 )   CHAPTER 13
13                                                         )
               Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                           )
15                                                         )
                                                           )
16                                                         )
                                                           )
17
                                                           )
18                                                         )
                                                           )
19
20
                                       CERTIFICATE OF SERVICE
21
22             I am employed in the County of Orange, State of California. I am over the age of
23    eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
      Santa Ana, CA 92705.
25
               I am readily familiar with the business’s practice for collection and processing of
26
27    correspondence for mailing with the United States Postal Service; such correspondence would

28    be deposited with the United States Postal Service the same day of deposit in the ordinary

      course of business.

                                                       1
                                        CERTIFICATE OF SERVICE
     Case 17-10502-mdc        Doc     Filed 05/11/20 Entered 05/11/20 19:43:49              Desc Main
                                      Document      Page 6 of 6


 1    On May 11, 2020 I served the following documents described as:
 2                  NOTICE OF MORTGAGE PAYMENT CHANGE
 3
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
      envelope addressed as follows:
 5
 6    (Via United States Mail)
      Debtor                                               Chapter 13 Trustee
 7    Rhoda Janet Fischer                                  WILLIAM C. MILLER, Esq.
      1103 Tannerie Run Road                               P.O. Box 1229
 8
      Ambler, PA 19002                                     Philadelphia, PA 19105
 9
      Debtor’s Counsel                                     U.S. Trustee
10    MICHAEL W. GALLAGHER                                 United States Trustee
11    401 West Johnson Highway                             Office of the U.S. Trustee
      Suite 4                                              200 Chestnut Street, Suite 502
12    East Norriton, PA 19401                              Philadelphia, PA 19106
13    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
15
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16    Eastern District of California
17
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18    America that the foregoing is true and correct.
19           Executed on May 11, 2020 at Santa Ana, California
20
      /s / Jeremy Romero
21    Jeremy Romero
22
23
24
25
26
27
28




                                                       2
                                       CERTIFICATE OF SERVICE
